Citation Nr: 1043199	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the right neck, including due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing loss, 
including as secondary to the squamous cell carcinoma of the 
right neck.

3.  Entitlement to service connection for tooth loss, including 
as secondary to the squamous cell carcinoma of the right neck.

4.  Entitlement to service connection for saliva glands disorder, 
including as secondary to the squamous cell carcinoma of the 
right neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 
to December 1990.

This appeal to the Board of Veterans' Appeals (Board) is from May 
2006 and February 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

As support for his claims, the Veteran testified at a 
videoconference hearing in August 2010, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board finds that there appear to be outstanding 
Social Security Administration records.  The Veteran recently 
submitted an award notice, which indicated that he has received 
Social Security Administration disability benefits since June 
2009.  It does not appear these records have been obtained.  
When, as here, VA is put on notice of the existence of relevant 
Social Security Administration  records, VA must try and obtain 
these records before deciding the appeal as part of the duty to 
assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997); Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010).

Additionally, there may be outstanding VA treatment records.  The 
claims file contains recent VA outpatient treatment records from 
the Alexandria, Louisiana VA Medical Center (VAMC), dated from 
August 2005 to December 2006 and then again from August to 
November 2008.  So, there is a significant gap in dates of 
treatment records available, from December 2006 to August 2008.  
And it is not clear whether there are any pertinent treatment 
notes dated from November 2008.  As such, VA must obtain all 
recent, relevant treatment records of the Veteran from the 
Alexandria VAMC.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive, if not actual, notice of this evidence 
because it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  On 
remand, the RO/AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them would 
be futile.  The Veteran should also be apprised of the latter 
situation, if it arises.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's 
Social Security Administration records, 
including all medical records which formed 
the basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.  The RO/AMC shall ask the Veteran to 
assist in the search for his VA treatment 
records by specifying dates, locations, 
and providers of treatments at VA 
facilities, pertinent to his claims.  
After allowing an appropriate time for 
response, contact the Alexandria, 
Louisiana VAMC to obtain all of his 
relevant treatment records, especially any 
recent outstanding records not already 
associated with the claims file.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain 
these records would be futile, this must 
be documented in the claims file and the 
Veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2).

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him an SSOC and give 
him an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


